Absent any recommendation by the state board of bar examiners and absent any proof of his admission to the bar of another state, petitioner does not meet the requirements on admission as set forth under Rules 1 and 5 of the rules of court and in accordance with precedent. See In re Petition of Macomber, 107 R. I. 909, 266 A.2d 256; In re Petition of Tucker, 107 R. I. 914, 266 A.2d 922; In re Petition of Roney, 107 R. I. 924, 269 A.2d 548.
Guy J. Wells, for petitioner.
James H. Barnett, representing interest of the public.
Therefore, the petition for a limited license to practice law before the courts of this state in all cases associated with the Rhode Island Legal Services, Inc. is denied.